Case 2:21-cv-01794-CBM-MRW Document 12-4 Filed 03/22/21 Page 1 of 2 Page ID #:92




    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10 JOHN GALGON, individually and on           CASE No. 2:21-cv-01794-CBM-MRW
      behalf of all others similarly situated,
   11
                                                 [PROPOSED] ORDER GRANTING
   12                    Plaintiffs,             DEFENDANT EPSON AMERICA
                                                 INC.’S MOTION TO COMPEL
   13                                            ARBITRATION AND STAY
                 vs.                             PROCEEDINGS
   14
        EPSON AMERICA, INC.,                     Date:      April 20, 2021
   15
                                                 Time:      10:00 a.m.
   16                   Defendant.               Judge:     Hon. Consuelo B.
                                                            Marshall
   17                                            Courtroom: 8B
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                          Case No.   2:21-cv-01794-CBM-MRW
        MOTION
                                                                           [PROPOSED] ORDER
Case 2:21-cv-01794-CBM-MRW Document 12-4 Filed 03/22/21 Page 2 of 2 Page ID #:93




    1                                 [PROPOSED] ORDER
    2        Before the Court is defendant Epson America, Inc.’s Motion to Compel
    3 Arbitration and Stay Proceedings. Having considered the briefing, evidence, and
    4 arguments raised by the parties in support of and in opposition to the Motion, the
    5 Court GRANTS in full the defendant’s Motion.
    6        For all the reasons stated in defendants’ Motion, this action is compelled to
    7 arbitration, and to the extent plaintiffs have raised any disputes regarding the
    8 arbitrability of their claims, those disputes must be resolved by the arbitrator. This
    9 action is STAYED pending resolution of the arbitration proceedings. The Clerk is
   10 directed to administratively close the case.
   11        IT IS SO ORDERED.
   12
   13        Dated:
                                                  Hon. Consuelo B. Marshall
   14                                             United States District Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -1-       Case No.   2:21-cv-01794-CBM-MRW
                                                                             [PROPOSED] ORDER
